      Case 6:18-cr-00510-LSC-SGC Document 2 Filed 10/29/18 Page 1 of 2                    FILED
                                                                                 2018 Oct-30 AM 09:49
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                                                            JET/CDM/DBL: November 2018
                                                                                GJ#50


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION


UNITED STATES OF AMERICA                     )
                                             )
             v.                              ) No.
                                             )
ERIN S. BROWN                                )
                                             )

                                  INDICTMENT

      The Grand Jury charges:

                        COUNT 1: 18 U.S.C. § 1512(c)(2)

      On or about the dates of September 7, 2018 until the present, within the

Northern District of Alabama, and elsewhere, the defendant,

                                   ERIN S. BROWN,

did corruptly attempt to obstruct, influence, and impede a foreseeable official

proceeding—to wit: a proceeding in the Northern District of Alabama before a court

of the United States and a Federal grand jury, involving ERIN S. BROWN’s

conduct relating to health care fraud, wire fraud, and mail fraud—by requesting

repayment of a $10,000 payment paid by ERIN S. BROWN to PRESCRIBER #22,

a doctor, so that both parties could deny the original purpose of the $10,000 payment

and by requesting from PRESCRIBER #22 $1,500 to assist ERIN S. BROWN’s
      Case 6:18-cr-00510-LSC-SGC Document 2 Filed 10/29/18 Page 2 of 2



flight from the United States to a foreign country for purposes of avoiding the official

proceeding.

      In violation of Title 18, United States Code, Section 1512(c)(2).

A TRUE BILL


/s/ Electronic Signature
Foreperson of the Grand Jury

                                               JAY E. TOWN
                                               United States Attorney



                                               /s/ Electronic Signature
                                               CHINELO DIKE-MINOR
                                               Assistant United States Attorney



                                               /s/ Electronic Signature
                                               DON B. LONG
                                               Assistant United States Attorney




                                           2
